DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a method, classified in CPC H01L21/31116.
II.	Claim 20, drawn to an apparatus, classified in CPC H01J37/32642.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different CPC groups or electronic resources, or employing different search queries);  and
(c) the prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jason Mehigan on May 26, 2021, a provisional election was made without traverse to prosecute the invention of I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a non-corrosive etch” contains a relative term “non-corrosive”, which renders the claim indefinite.  The term “non-corrosive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “an etch”. 
Regarding claims 2-19, they are indefinite due to their dependency on claim 1. 
Regarding claims 12 and 15, there is insufficient antecedent basis for the limitation “the multi-color stack”.  For the purpose of this examination, the examiner interprets the limitation as “the multi-line layer”, which has antecedent basis in claim 1, upon which the instant claims depend.
Regarding claim 17, the phrase “high frequency power” contains a relative term “high”, which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “power”. 

Regarding claim 11, it is not clear what material “SiN4” represents.  It appears to mean “Si3N4” as in paragraph 0043; however, claim 1, upon which the instant claim depends, recites the second component as a low-k material, which cannot be Si3N4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US20150048049).
Regarding claim 1, Nishimura discloses a method for processing a substrate (abstract), comprising: receiving the substrate having a multi-line layer formed thereon, the multi-line layer including a region having a pattern of alternating lines of a plurality of materials, wherein each line has a horizontal thickness, a vertical height, and extends horizontally across an underlying layer, wherein each line of the pattern of alternating lines extends vertically from a top surface of the multi-line layer to a bottom surface of 
Regarding claim 3, Nishimura discloses wherein the non-corrosive etch process is a reactive ion etch process using a non-corrosive etch gas (O2/Ar, paragraphs 0068 and 0074, and S15 in Fig. 6).  
Regarding claims 17 and 18, Nishimura discloses wherein a power may be applied in the chamber at a power level of 100 W (paragraphs 0068 and 0074).  
Regarding claim 19, Nishimura discloses wherein a processing duration is 10 seconds (paragraphs 0069 and 0074).  
Claims 1, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US20180151363).
Regarding claim 1, Su discloses a method for processing a substrate (abstract), comprising: receiving the substrate having a multi-line layer formed thereon, the multi-line layer including a region having a pattern of alternating lines of a plurality of materials, wherein each line has a horizontal thickness, a vertical height, and extends horizontally across an underlying layer, wherein each line of the pattern of alternating lines extends vertically from a top surface of the multi-line layer to a bottom surface of the multi-line layer (paragraph 0030 and Fig. 7); forming a patterned recess in the multi-line layer to expose at least a first component of the multi-line layer and a second 
Regarding claim 10, Su discloses wherein the second component comprises SiOC (mandrel 110 reads on the second component, paragraph 0018 and Fig. 10).
Regarding claim 12, Su discloses wherein the substrate further comprises an insulator layer formed on the multi-color stack (layer 140, paragraph 0031 and Fig. 8).
Regarding claim 13, Su discloses wherein the substrate further comprises one or more patterned layers formed over the insulator layer (layer 160, paragraph 0031 and Fig. 8).
Regarding claim 14, Su discloses patterning the insulator layer in a region exposed by the one or more patterned layers (paragraph 0032 and Fig. 9A).
Regarding claim 15, Su discloses removing the first component of the multi-color stack in a region exposed by the patterned insulator layer (paragraph 0035 and Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US20180151363) as applied to claim 3 above, in view of Nagabhirava et al. (US20180102257).
Regarding claim 4, Su fails to disclose wherein the non-corrosive etch gas comprises nitrogen trifluoride (NF3).  However, Su discloses that the etch gas comprises F and is used for removing a SiO material (paragraph 0035).  In addition, Tahara teaches that an etch gas used to remove a SiO material (silicon oxide containing layer) comprises NF3 (a F-containing gas, claim 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an etch gas comprising NF3 as taught by Nagabhrawa to be a F-containing gas in the method of Su, in order to remove SiO material, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 6, Su fails to disclose wherein the non-corrosive etch gas comprises an oxygen component.  However, Su discloses that the etch gas comprises 3 and O2 (claim 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an etch gas comprising NF3 and O2 as taught by Nagabhrawa to be a F-containing gas in the method of Su, in order to remove SiO material, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 8, Su fails to disclose wherein the non-corrosive etch gas comprises an argon component.  However, Su discloses that the etch gas comprises F and is used for removing a SiO material (paragraph 0035).  In addition, Tahara teaches that an etch gas used to remove a SiO material (silicon oxide containing layer) comprises NF3 and Ar (claim 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use an etch gas comprising NF3 and Ar as taught by Nagabhrawa to be a F-containing gas in the method of Su, in order to remove SiO material, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US20180151363) in view of Nagabhirava et al. (US20180102257) as applied to claims 4, 6 and 8 above, and further in view of Demmin et al. (US6635185).
	Regarding claim 5, 7 and 9, Su is silent about the flow rate ranges for NF3, O2 and Ar.  However, Demmin teaches that etching composition flow rate can have an .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US20180151363) as applied to claim 1 above, in view of Tahara et al. (US20160307732).
Regarding claim 16, Su is silent about the etch chamber pressure.  However, Su discloses that the etch gas comprises F and is used for removing a SiOC material (paragraph 0035).  In addition, Tahara teaches that an etch gas used to remove a SiOC material comprises NF3 (a F-containing gas, paragraphs 0040 and 0076) and can be performed at a pressure equals 300mTorr (paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use known etch condition as taught by Tahara in the method of Su for removing a SiOC material, with a reasonable expectation of success.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the first component is silicon cyanide (SiCN), in the context of the instant claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713